PER CURIAM.
In this case the father appealed from an order denying his petition for modification of custody. The mother cross-appealed from that portion of the order granting to the father expanded visitation rights. The trial judge expressed his concern about the past conduct of the child’s mother and stated in the order that the court was making this “a temporary order so that the court may further consider this matter and the best interest of the child”. While we might be inclined to find the order objectionable as in effect providing for joint custody, 10A Florida Jurisprudence, Dissolution of Marriage, etc., Section 91, we decline to do so in this instance upon the assumption that this was a temporary order justified by the unusual circumstances presented, and that further orders or proceedings concerning custody are contemplated. The remaining issues on appeal and on cross-appeal are without merit.
Accordingly, the order is affirmed. Ap-pellee’s motion for attorney’s fees is denied.
McCORD, C. J., MELVIN, J. and SMITH, LARRY G., Associate Judge, concur.